Citation Nr: 1203777	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-28 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for bilateral plantar fasciitis, also claimed as feet pain.

3. Entitlement to service connection for a left knee disorder.

4. Entitlement to service connection for residuals of a ventral hernia, status post hernia repair/surgery.


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1995 to June 2000 and from November 2000 to May 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a left knee disorder, and from a May 2007 rating decision of the RO in Phoenix, Arizona, which confirmed and continued the December 2004 rating decision and denied service connection for a right knee disorder, bilateral plantar fasciitis, and hernia repair/surgery.

The Veteran submitted an August 2008 substantive appeal, via a VA Form 9, and requested a personal hearing before the Board at the RO. A hearing was scheduled in October 2011, but the Veteran did not appear and did not provide any explanation for her absence. Accordingly, her request for a hearing is considered withdrawn, and the Board may proceed with review of the claims. 38 C.F.R. § 20.704(d) (2011).    

The issues of entitlement to service connection for a left knee disorder and residuals of a ventral hernia, status post hernia repair/surgery are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. Patellofemoral pain syndrome of the right knee and bilateral plantar fasciitis are shown to have their onset during active service and the competent and credible evidence shows a current diagnosis and continuity of symptoms for each disorder since service.  


CONCLUSIONS OF LAW

1. A right knee disorder was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2011).  

2. Bilateral plantar fasciitis was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below for the claims of entitlement to service connection for a right knee disorder and bilateral plantar fasciitis, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  

II. Decision

In the July 2006 Application for Compensation and/or Pension, via a VA Form 21-526, the Veteran reported knee problems which occurred while running up and down, hills, ladders, etc. during active duty. She noted onset was in January 1997 and her treatment ended in January 2004. In the June 2007 notice of disagreement (NOD), the Veteran further noted that her claimed disabilities began during service, she made these concerns known to her supervising petty officers, and that her knees and feet currently give her problems. The Veteran asserts that service connection is warranted for a right knee disorder and bilateral plantar fasciitis. Due to the similar disposition of these claims on appeal, the Board will address them in a common discussion below. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A § 1110 (West Supp. 2010). Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is a chronic disease in service, or within the presumptive period under 38 C.F.R. § 3.307, subsequent manifestations of the same chronic disease at any later date, however remote, is warranted to establish service connection, unless the subsequent manifestations are clearly attributable to intercurrent causes. See 38 C.F.R. § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997). A chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.' Id. When the disease identity is established, there is no requirement of evidentiary showing continuity; however, if a condition noted during service is not shown to be chronic or the diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after service is required to support the claim. Id.

When a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original or reopened compensation claim, the claim shall be rated based on the evidence of record. See 38 C.F.R. § 3.655 (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

After review of the evidentiary record, the Board concludes that service connection is warranted for a right knee disorder and bilateral plantar fasciitis.    

The service treatment records show that in May 1998, the Veteran made her first complaint of right knee pain, which occurred while running during physical training. No formal diagnosis was rendered. Upon separation from her first period of active duty, no abnormalities of the lower extremities was noted on the June 2000 separation examination report, but the Veteran reported concern about her knees on the June 2000 Report of Medical Assessment. During her second period of active duty, the Veteran complained of knee pain in May 2001 and that her right knee gave out. She was assessed with right knee possible internal derangement. A week later, she reiterated having chronic right knee pain and was diagnosed with patellofemoral pain syndrome of the right knee.

The Veteran's service treatment records also reveal a June 2000 Report of Medical History which documents the Veteran marked "yes" for a past/current medical history of foot trouble. She explained that "the middle part of [her] feet hur[t] excessively." Nonetheless, no abnormalities of the Veteran's feet were noted on the June 2000 separation examination report. Subsequently, during her second period of active duty, the Veteran was diagnosed with tinea corporis/plantar fasciitis in August 2003. In a March 2004 Report of Medical Assessment, she further noted pain in the arches of her feet from the middle of the foot to the back.

Post service, VA outpatient treatment records for the left knee show that in a March 2006 outpatient intake examination report, the Veteran reported problems with her right knee after prolonged sitting since 1998, to include sometimes locking up or giving out. X-ray results showed patellar femoral syndrome and the Veteran was assessed with knee pain. Approximately a week later, the Veteran underwent an outpatient orthopedic surgery consultation for the right knee, and was diagnosed with patellofemoral pain syndrome. Most recently in July 2006, the Veteran underwent an elected cortisone injection in the right knee. 

A July 2006 VA outpatient treatment record also revealed the Veteran's complaints that her feet hurt either when sitting or standing. She was assessed with foot pain and there were no findings of an obvious deformity. In August 2006, she specified pain on the dorsal aspect mid metatarsal areas of her feet, yet again was diagnosed with feet pain. Most recently in September 2006, the Veteran underwent a podiatry consultation and reported having pain in her heels for about a year, which came and went depending on activity, specifically after wearing high-heeled shoes, and was worse after sitting or waking up in the morning. After the evaluation, she was diagnosed with plantar fasciitis bilateral. 

When, after full review of the record and careful consideration of all procurable and assembled data a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran. Reasonable doubt exists because the approximate balance of positive and negative evidence, either qualitatively and quantitatively, does not satisfactorily prove or disprove the claim. It is substantial doubt and one within the range of possibility as distinguished from pure speculation or remote possibility. 38 C.F.R. § 5107(b) (2011); Gilbert, 1 Vet. App. at 53-56. 

In this case, the evidence of record shows that during active service, the Veteran was diagnosed with patellofemoral pain syndrome of the right knee in May 2001 and with bilateral plantar fasciitis in August 2003. She continued her complaints and treatment of right knee and feet pain during VA outpatient treatment and reported that she had experienced these symptoms since service.  She currently has a diagnosis of patellofemoral pain syndrome of the right knee as noted in the March 2006 VA outpatient treatment record and of bilateral plantar fasciitis as noted in the September 2006 VA outpatient treatment record. The Veteran has made credible statements of continuity of symptoms associated with these claimed disabilities which are shown to have had their onset during service.  

Given the facts of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for a right knee disorder and bilateral plantar fasciitis. 


ORDER

Entitlement to service connection for a right knee disorder is granted.

Entitlement to service connection for bilateral plantar fasciitis is granted.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims of entitlement to service connection for a left knee disorder and status post hernia repair. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In the June 2004 Application for Compensation and/or Pension, via a VA Form 21-526, the Veteran reported her knee was hurt during physical military training and while she can walk, it gives out causing her to fall down sometimes if she cannot catch herself. In the June 2007 NOD, she noted that her claimed left knee disorder, she made these concerns known to her supervising petty officers, her knees currently give her problems, and the area surrounding her hernia repair is painful. The Veteran asserts that service connection is warranted for a left knee disorder and status post hernia repair. 

The service treatment records include a June 2000 Report of Medical Assessment, which shows that the Veteran reported concern that her knees had been bothering her, but the June 2000 separation examination report revealed no abnormalities of her lower extremities. In May 2001, the Veteran made an initial complaint of left knee pain and was diagnosed with a left knee strain. A week later, she asserted onset of left knee pain while running after a Physical Readiness Test (PRT), but no recent injury to the left knee was noted and no diagnosis of the left knee was rendered. Nonetheless, the Veteran reiterated her complaints of left knee pain in the March 2004 Report of Medical Assessment. In addition, the Veteran underwent an operation for ventricle hernia repair in January 2002. In a May 2003 follow-up record, minimal scarring status post ventricle hernia repair was noted. In the March 2004 Report of Medical Assessment, the Veteran reported that she could still feel the lump from the hernia repair and that the pain was intermittent. 

Post service, a March 2006 VA outpatient orthopedic surgery consultation report noted that x-ray results were "benign with suggestion of lateral patellar tracking bilaterally and perhaps some medial joint line narrowing which was felt to be due to technique." However, no additional objective findings or diagnosis for the left knee was rendered. Nonetheless, the Veteran underwent an elected cortisone injection in the left knee, as noted in a July 2006 VA outpatient treatment record. Additionally, a March 2006 VA outpatient treatment record noted the Veteran's past medical history of an umbilical hernia in 2002; however, objective findings of the Veteran's abdomen showed no tenderness, organomegaly, or masses. 

The Veteran was scheduled for a VA examination in connection with her claims on appeal in October 2004 through QTC Medical Services. The Veteran did not appear for the examination, which is documented in the claims file. In the June 2007 NOD, the Veteran explained that she could not afford to take time off work to go to the doctor's office and had no benefits, to include paid time, sick leave, or medical benefits. 

In December 2007 and June 2008, the Veteran was rescheduled for the appropriate VA examinations; however, she failed to appear for these examinations as well, which is documented in the claims file. In June 2008, the RO issued a statement of the case (SOC) informing the Veteran of her failure to report for the VA examinations scheduled in December 2007 and June 2008, and confirmed the denial for the claims on appeal.

In the August 2008 substantive appeal, the Veteran reiterated that she does not get paid when she misses work and attended her VA treatment appointments unless a conflict arose with work. The Veteran further asserted that she was not properly assisted because she was not aware of such appointments and any information/appointments sent to her previous address (in Tucson, Arizona) was probably discarded if sent after June 1, 2007. 

The Board reviewed the facts in this situation in the light most favorable to the Veteran and finds that she has established good cause for her failure to report to the previously scheduled VA examinations and she should be afforded the opportunity to appear for the appropriate VA examinations. 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Obtain any outstanding records of VA treatment pertaining to the Veteran's claimed left knee disorder and status post hernia repair from September 2006, the date of the most recent VA outpatient treatment record, to the present. All efforts to obtain such records should be fully documented. If the requested information is unavailable, the Veteran should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

2. Schedule the Veteran for the appropriate VA examinations to determine whether the Veteran has any current diagnoses with regard to her left knee and/or any residuals from hernia repair, and whether there is a causal nexus between her active military service and the claimed disabilities. The claims file must be made available to the examiners for review, and the examination reports should reflect that such review has been accomplished. All appropriate testing should be conducted, and all pertinent diagnoses rendered. The examiners must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that (1) any current left knee disorder had its origin in service or is in any way related to the Veteran's active service and (2) whether there are any current residuals from the hernia repair surgery in service. The examiners must explain why he/she rendered such an opinion, and include notation of the facts, medical evidence, and/or medical principles used to reach that conclusion. If the examiners cannot provide the requested opinion and explanation without resort to speculation, it must be so stated with reasons why.

3. Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011). In the event that the Veteran does not report for a scheduled examination, obtain documentation showing that notice was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable. 

4. Thereafter, the issues on appeal should be readjudicated. If the benefits sought on appeal are not granted, the Veteran should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).





Department of Veterans Affairs


